Title: From Thomas Jefferson to John Adams, 24 September 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Sep. 24. 1785.

My letter of Sep. 19. written the morning after Mr. Lamb’s arrival here, would inform you of that circumstance. I transmit you herewith copies of the papers he brought to us on the subject of the Barbary treaties. You will see by them that Congress has adopted the very plan which we were proposing to pursue. It will now go on under less danger of objection from the other parties. The receipt of these new papers therefore has rendered necessary no change in matter of substance in the dispatches we had prepared. But they render some formal changes necessary. For instance in our letter of credence for Mr. Barclay to the Emperor of Marocco, it becomes improper to enter into those explanations which seemed proper when that letter was drawn; because Congress in their letter enter into that explanation. In the letter to the Ct. de Vergennes it became proper to mention the new full powers received from Congress and which in some measure accord with the idea communicated by him to us from the M. de Castries. These and other formal alterations, which appeared necessary to me, I have made, leaving so much of the original draughts approved and amended by you as were not inconsistent with these alterations. I have therefore had them prepared fair to save you the trouble of copying; yet wherever you chuse to make alterations you will be so good as to make them; taking in that case the trouble of having new fair copies made out.

You will perceive by Mr. Jay’s letter that Congress had not thought proper to give Mr. Lamb any appointment. I imagine they apprehended it might interfere with measures actually taken by us. Notwithstanding the perfect freedom which they are pleased to leave to us on his subject, I cannot feel myself clear of that bias which a presumption of their pleasure gives, and ought to give. I presume that Mr. Lamb met their approbation, because of the recommendations he carried from the Governor and state of Connecticut, because of his actual knowlege of the country and people of the states of Barbary, because of the detention of these letters from March to July, which considering their pressing nature would otherwise have been sent by other Americans who in the mean time have come from N. York to Paris; and because too of the information we received by Mr. Jarvis. These reasons are not strong enough to set aside our appointment of Mr. Barclay to Marocco: that I think should go on, as no man could be sent who would enjoy more the confidence of Congress. But they are strong enough to induce me to propose to you the appointment of Lamb to Algiers. He has followed for many years the Barbary trade and seems intimately acquainted with those states. I have not seen enough of him to judge of his abilities. He seems not deficient as far as I can see, and the footing on which he comes must furnish a presumption for what we do not see. We must say the same as to his integrity; we must rely for this on the recommendations he brings, as it is impossible for us to judge of this for ourselves. Yet it will be our duty to use such reasonable cautions as are in our power. Two occur to me. 1. To give him a clerk capable of assisting and attending to his proceedings and who, in case he thought any thing was going amiss, might give us information. 2. Not to give a credit on Van Staphorst and Willinck, but let his draughts be made on yourself, which with the knowlege you will have of his proceedings, will enable you to check them, if you are sensible of any abuse intended. This will give you trouble; but as I have never found you declining trouble when it is necessary, I venture to propose it. I hope it will not expose you to inconvenience as by instructing Lamb to insert in his draughts a proper usance you can in the mean time raise the money for them by drawing on Holland. I must inform you that Mr. Barclay wishes to be put on the same footing with Mr. Lamb as to this article and therefore I return you your letter of Credit on Van Staphorsts & co. As to the 1st. article there is great difficulty. There is no body at Paris  fit for the undertaking who would be likely to accept of it. I mean there is no American, for I should be anxious to place a native in the trust. Perhaps you can send us one from London. There is a Mr. Randolph there from New York whom Mr. Barclay thinks might be relied on very firmly for integrity and capacity. He is there for his health: perhaps you can persuade him to go to Algiers in pursuit of it. If you cannot, I really know not what will be done. It is impossible to propose to Bancroft to go in a secondary capacity. Mr. Barclay and myself have thought of Cairnes at l’Orient as a dernier resort. But it is incertain, or rather improbable that he will undertake it. You will be pleased in the first place to consider of my proposition to send Lamb to Algiers, and in the next all the circumstances before detailed as consequences of that. The inclosed letter from Richard O’Bryan furnishes powerful motives for commencing, by some means or other, the treaty with Algiers more immediately than would be done if left on Mr. Barclay. You will perceive by that that two of our vessels with their crews and cargoes have been carried captive into that port. What is to be done as to those poor people? I am for hazarding the supplementory instruction to Lamb which accompanies these papers. Alter it or reject it as you please. You ask what I think of claiming the Dutch interposition. I doubt the fidelity of any interposition too much to desire it sincerely. Our letters to this court heretofore seemed to oblige us to communicate with them on the subject. If you think the Dutch would take amiss our not applying to them, I will join you in the application. Otherwise the fewer are apprised of our proceedings the better. To communicate them to the States of Holland is to communicate them to the whole world.
Mr. Short returned last night and brought the Prussian treaty duly executed in English and French. We may send it to Congress by the Mr. Fitzhughs going from hence. Will you draw and sign a short letter for that purpose? I send you a copy of a letter received from the M. Fayette. In the present unsettled state of American commerce, I had as lieve avoid all further treaties except with American powers. If Count Merci therefore does not propose the subject to me, I shall not to him, nor do more than decency requires if he does propose it. I am with great esteem Dr. Sir your most obedient humble servt.,

Th: Jefferson

